Title: To Thomas Jefferson from Bernard Peyton, 12 February 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
12 February 1821
I am favor’d this morning with yours of the 9th current.Agreeable to your request have stated your a/c to date, which you will find under cover, together with a copy of one stated in July last to Mr Gibson, by your direction, which was not paid, & which you afterwards desired I would deduct out of the sale of Dr Everetts bill on Liverpool, which you will observe is fully creditd—I hope every item in those accounts will be recognised by you, & found correct, if not, I shal be always happy to make them so.For the future, will comply with your wishes in furnishing your a/c quarterly, & if I should, in the hurry of business, omit it at any time, I shall be pleased to be reminded of it—Your Notes were safety recd, but one week too late for the Farmers Bank, your note there, fell due last week, & I put in one for you, intending to remind you if it by this day’s mail. I enclose as you direct several printed blank notes for the U. States & Farmers Banks, which will save you much writing.The draft you speak of having drawn on me, shall be honor’d with the greatest cheerfulness, as well as any others you may find it necessary to draw from time to time, without regard to the state of your account, feeling it one of my greatest pleasures to be servicable to you.I have made enquiry as to the price Wrought Nails in this market & find 8d 10d 12d 20d & 24d all sell at 12½¢, & if an assortment of each is taken, 10¢ pr ℔ is the price— There are no Nail Rods in this market just now save a few very superior I have myself from the manufactory of the Messrs: Patterson’s of Balto:, which are $7 pr Bundle of 56℔—if those would suit, of assorted sizes, I could forward them to you—I recd some time ago bill Lading your cask mine from N. Carolina, as well as a bill the cost of the same, say $30.15 without charges.—It has not yet arrived, so soon as it does, will remit the shippers the cost of the same as above, pay the charges here, & forward it on to you, by Gilmore or Johnson’s Boats—The engravings of “American scenery” mentioned to you in a former letter, are still here waiting your order—With great respect Dr Sir Your Mo: Obd: ServtBernard PeytonFlour $3¼—dull—Wheat 62½¢Tobacco $4 @ 7½ & $8 declining—N.B. Since writing the above your draft favor Wolf & Raphael for $100 has been presented & paid, but your a/c being closed did not think it necessary to add this sum to it—it will appear in the next.B. P.